Exhibit 10.2

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is made as of this
31st day of December 2017 (the “Effective Date”), by and between Michael Marino
(the “Executive”) and Heidrick & Struggles International, Inc. and its
affiliates (collectively, the “Company”), concerning the Executive’s separation
from employment with the Company.

WHEREAS, the Company and the Executive entered into a Letter Agreement dated
November 17, 2016 (the “Letter Agreement”);

WHEREAS, the Executive and the Company have agreed that the Executive’s
employment with the Company will end effective on December 31, 2017 or on such
earlier date as may be mutually agreed upon by the Company and the Executive
(the “Separation Date”); and

WHEREAS, the Company and the Executive intend this Agreement to document the
complete understanding of the parties as to all rights of the Executive under
the Letter Agreement and the Heidrick & Struggles International, Inc. Management
Severance Pay Plan (“MSPP”) or otherwise relating to the Executive’s employment
by, and separation from employment with, the Company.

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
below, the receipt and adequacy of which is hereby acknowledged, the Company and
the Executive agree as follows:

1.        SEPARATION/TRANSITION. The Executive’s employment as Executive Vice
President and Managing Partner, Culture Shaping shall terminate as of the close
of business on the Separation Date. The Executive hereby resigns from all other
officer, director and other positions with the Company and any and all of its
affiliates effective as of the close of business on the Separation Date. Through
the Separation Date, the Executive shall take reasonable and appropriate actions
to cooperatively and smoothly transition the duties and responsibilities of the
position of Executive Vice President and Managing Partner, Culture Shaping as
directed. Through the Separation Date, the Executive will (a) be paid the
Executive’s currently monthly salary ($29,166.67 per month), and (b) be eligible
to participate in all benefit plans and programs available to employees of
Heidrick & Struggles, Inc. generally, in accordance with the terms of such plans
and programs. Any business expenses properly incurred by the Executive prior to
the Separation Date will be reimbursed in accordance with the Company’s expense
reimbursement policy.

2.        CONSIDERATION.

(a)        Separation Payment. In exchange for (i) the Executive’s execution of
the General Release and Waiver provided in Exhibit A to this Agreement
(“Release”), which Executive can execute no earlier than the Separation Date,
and delivery of same during the 21-day period following the Separation Date with
such delivery pursuant to Section 14(d) below, (ii) non-revocation of the
Release, and (iii) continued compliance with all of the terms and conditions of
this Agreement, the Executive shall receive a separation payment (the
“Separation Payment”) of (i) 18 months of Base Salary equal to $29,166.67, and
(ii) 18 months of Target Bonus equal to $43,750.00, for a total Separation
Payment of $1,312,500.00. These payments will be made in equal installments over
the eighteen months following the end of the revocation period set forth in
Paragraph 4 of Exhibit A hereto in accordance with payroll procedures applicable
to similarly situated employees of the Company (“Severance Period”).



--------------------------------------------------------------------------------

(b)        In exchange for (i) the Executive’s execution of the Release, which
Executive can execute no earlier than the Separation Date, and delivery of same
during the 21-day period following the Separation Date with such delivery
pursuant to Section 14(d) below, (ii) non-revocation of the Release, and
(iii) continued compliance with all of the terms and conditions of this
Agreement, the Executive’s Health Benefits (as defined in the MSPP) shall be
maintained during the Severance Period. The Executive and the Company shall
share the costs of continuation of such Health Benefits in the same proportion
as such costs were shared immediately prior to the Separation Date. Continued
Health Benefits shall cease on the date Executive becomes employed and covered
under another employer’s benefit plan. The last day of the Severance Period
shall be considered a “qualifying event” under COBRA and Executive may exercise
what continuation rights exist at his own expense.

3.        TERMINATION OF BENEFITS. Except as specifically provided in this
Agreement with respect to plans or arrangements specifically identified in this
Agreement, the Executive’s continued participation in all employee benefit plans
(pension and welfare) and compensation plans will cease as of the Separation
Date. Any payments made to the Executive pursuant to this Agreement, other than
with respect to the continued payment of salary to the Separation Date, shall be
disregarded for purposes of determining the amount of benefits to be accrued on
behalf of the Executive under any pension or other benefit plan maintained by
the Company. Nothing contained herein shall limit or otherwise impair the
Executive’s right to receive pension or similar benefit payments which are
vested as of the Separation Date under any applicable tax qualified pension or
other tax qualified benefit plan.

4.        NO OTHER PAYMENTS. The Executive agrees and acknowledges that, other
than as specifically provided for in this Agreement, no additional payments are
due from the Company on any basis whatsoever.

5.        TRANSITION. Executive agrees, without condition or qualification, to
make himself available at reasonable times to assist the Company as requested
during the Severance Period.

6.        RELEASE. As part of this Agreement, and in consideration of the
additional payments provided to the Executive in accordance with this Agreement,
the sufficiency of which is hereby acknowledged, the Executive is required to
execute the General Release and Waiver attached as Exhibit A hereto in
accordance with paragraph 2 above, deliver the executed Release to the Company
per Section 14(d) below, and not revoke the Release.

7.        ASSISTANCE WITH CLAIMS. The Executive agrees to cooperate fully with
the Company or any affiliate in the defense, prosecution or evaluation of any
pending or potential claims or proceedings involving or affecting the Company or
any affiliate arising during the period of the Executive’s employment with the
Company (the “Employment Period”) or relating to any decisions in which the
Executive participated or any matter of which the Executive had knowledge. The
Executive agrees, unless precluded by law, to promptly inform the Company if the
Executive is asked to participate (or otherwise become involved) in any claims
that may be filed against the Company or any affiliate relating to the
Employment Period. The Executive also agrees, unless precluded by law, to
promptly inform the Company if the Executive is asked to assist in any
investigation (whether governmental or private) of the Company or any affiliate
(or their actions) relating to any matter, regardless of whether a lawsuit has
then been filed against the Company or any affiliate with respect to such
investigation. Specifically and without limitation, the Executive will attend
and participate in meetings and interviews conducted by Company personnel,
and/or attorneys appointed by the Company and may be

 

2



--------------------------------------------------------------------------------

represented by counsel who may attend such meetings and interviews, and execute
written affidavits confirming the Executive’s statements in such meetings in
respect of any such matters; provided such meetings do not unreasonably
interfere with the Executive’s employment or self-employment entered into after
the Separation Date. The Executive will make himself available for the foregoing
at mutually convenient times during business hours from time to time as
reasonably requested by the Company. Promptly upon the receipt of the
Executive’s written request, the Company agrees to reimburse the Executive for
all reasonable out-of-pocket expenses associated with such cooperation,
including, without limitation, meals, lodging, travel, and ground transportation
expenses; provided, however, subject to Paragraph 13 of this Agreement, that
such reimbursement shall specifically exclude any fees for legal representation
engaged by the Executive, that is not otherwise reimbursable pursuant to the
Company’s policies in effect at such time or the Company’s By-Laws. This
Paragraph 7 shall not preclude the Executive from responding to an inquiry in an
honest manner.

8.        NON-DISPARAGEMENT. (a) The Executive agrees that on and after the
Effective Date, the Executive will not make any disparaging, critical or
derogatory statement about the Company or any affiliate or their shareholders or
any of their current or former officers, directors or employees or otherwise
make disparaging comment on any aspects of the Executive’s employment with the
Company or the separation therefrom; (b) the Company’s current executive
officers agree not to make any disparaging or derogatory public disclosure in
their capacities as executive officers of the Company about the Executive or the
Executive’s employment with the Company or the separation therefrom; and (c) the
provisions of this paragraph 8(a) and 8(b) shall not apply to testimony as a
witness, any disclosure required by law to be made by the Company or the
Executive, or the assertion of or defense against any claim of breach of this
Agreement and shall not require either party to make false statements or
disclosures. All inquiries shall be referred to the Company’s Human Resources
Department and shall be handled in a manner consistent with the Company’s
then-applicable policies.

9.        COVENANTS AND RETURN OF PROPERTY. Except as may be modified by the
following provisions of this Paragraph 9, the Executive expressly acknowledges
and agrees that the Executive will continue to remain subject to the
Confidentiality provision (Section12) and Non-Solicitation/Non-Competition
provisions (Section 13) of the Letter Agreement, and any confidentiality,
non-solicitation and non-competition provisions entered into in connection with
any other agreement or compensation award with the Company (the “Covenants”),
and further agrees that the obligations under the Covenants are not limited in
any way by this Agreement or separation from employment with the Company.

(a)        The Executive shall return all documents, records and property of the
Company no later than the Separation Date. Without limiting the generality of
the foregoing, the Executive shall return to the Company no later than the
Separation Date any and all original and duplicate copies of all the Executive’s
work product and of files, calendars (except for personal calendars and
contacts), books, records, notes, notebooks, customer lists and proposals to
customers, manuals, computer equipment (including any desktop and/or laptop
computers, handheld computing devices, home systems, flash drives, USB drives,
external hard drives, computer disks and diskettes), mobile telephones
(including SIM cards and the like), personal data assistants (PDAs), fax
machines, and any other magnetic and other media materials the Executive has in
the Executive’s possession or under the Executive’s control that belong to the
Company or that contain confidential or proprietary information concerning the
Company or its clients or operations. The Executive may not retain any
information about the Company on any personal computer or portable data storage
device. The Executive also must return to the Company by the Separation Date any
keys, credit cards and I.D. cards that belong to the Company or any of its
affiliates but are in the Executive’s possession or within the Executive’s
control.

 

3



--------------------------------------------------------------------------------

(b)        The Company shall return all personal property of the Executive at a
time and in a manner mutually convenient to the Executive and the Company.

(c)        The Executive represents that he has not and agrees that he will not
instigate or participate in any administrative or judicial proceeding against
the Company or any affiliate (except for proceedings to enforce this Agreement)
unless requested by the Company or otherwise required by law. Excluded from this
covenant not to sue are any claims that by law cannot be waived, including but
not limited to the right to participate in an investigation conducted by certain
government agencies. The Executive is, however, waiving the Executive’s right to
any monetary recovery should any such agency (including but not limited to the
Equal Employment Opportunity Commission) pursue any claims on the Executive’s
behalf.

(d)        Subject to the foregoing provisions of this Paragraph 9, the Company
will continue to have the right to enforce the obligations of the Covenants.

10.        DISCLOSURE OF COVENANTS TO PROSPECTIVE NEW EMPLOYER(S). The Executive
agrees that, prior to the commencement of any new employment, if prior to the
end of the expiration of the restrictive provisions of the Covenants, the
Executive will furnish the prospective new employer with a copy of the
provisions of this Agreement (and as needed, relevant provisions of the Letter
Agreement or any other agreement with the Company) relating to the Covenants.
The Executive also agrees that, during such period, the Company may advise any
new employer or prospective new employer of the provisions of this Agreement
relating to the Covenants and furnish the new employer or prospective new
employer with a copy of such provisions (and as needed, relevant provisions of
the Letter Agreement or any other agreement with the Company).

11.        WITHHOLDING FOR TAXES. All benefits and payments provided to the
Executive pursuant to this Agreement, which are required to be treated as
compensation shall be subject to all applicable tax withholding and reporting
requirements.

12.        SETTLEMENT OF DISPUTES. The settlement of disputes provisions set
forth in Section 16(d) of the Letter Agreement are hereby incorporated by
reference and are made part of this Agreement and shall be applicable for all
disputes as may arise hereunder, regardless of whether the Letter Agreement is,
or may deemed to be, in full force and effect.

13.        ATTORNEYS FEES. In the event of any dispute with respect to a breach
or asserted breach of this Agreement, the prevailing party as determined by the
presiding judge or arbitration panel in said proceeding shall be entitled to
recover such party’s reasonable attorneys’ fees, experts’ fees, costs and
expenses from the other party.

14.        MISCELLANEOUS.

(a)        Binding Effect. This Agreement shall be binding upon each of the
parties and upon their respective heirs, administrators, representatives,
executors, successors and assigns, and shall inure to the benefit of each party
and to their heirs, administrators, representatives, executors, successors and
assigns.

 

4



--------------------------------------------------------------------------------

(b)        Applicable Law. This Agreement shall be construed in accordance with
the laws of the State of New York, without regard to the conflict of law
provisions of any jurisdiction.

(c)        Entire Agreement. This Agreement and those incorporated herein
reflect the entire agreement between the Executive and the Company and, except
as specifically provided herein, supersedes all prior agreements and
understandings, written or oral, relating to the subject matter hereof, it being
acknowledged, however, that the Executive shall continue to be subject to the
Covenants. To the extent that the terms of this Agreement (including Exhibits to
this Agreement) are to be determined under, or are to be subject to, the terms
or provisions of any other document, this Agreement (including Exhibits to this
Agreement) shall be deemed to incorporate by reference such terms or provisions
of such other documents. Executive acknowledges and agrees that he has entered
into this Agreement freely, knowingly and voluntarily, and that he has read and
understands the entire Agreement.

(d)        Notices. Any notice pertaining to this Agreement shall be in writing
and shall be deemed to have been effectively given on the earliest of (a) when
received, (b) upon personal delivery to the party notified, (c) one business day
after delivery via facsimile with electronic confirmation of successful
transmission, (d) one business day after delivery via an overnight courier
service or (e) five days after deposit with the United Postal Service, and
addressed as follows:

 

                to the Executive at:    Address on file with Company   
                to the Company at:    Heidrick & Struggles International, Inc.
      Attn: General Counsel       233 South Wacker Drive Suite 4200       Willis
Tower       Chicago, IL 60606-6303       Fax: (312) 496-1297   

(e)        Waiver of Breach. The waiver by either party to this Agreement of a
breach of any provision of this Agreement shall not operate as or be deemed a
waiver of any subsequent breach by such party. Continuation of benefits
hereunder by the Company following a breach by the Executive of any provision of
this Agreement shall not preclude the Company from thereafter exercising any
right that it may otherwise independently have to terminate said benefits based
upon the same violation.

(f)        Amendment. This Agreement may not be modified or amended except by a
writing signed by the parties to this Agreement.

(g)        Counterparts. This Agreement may be signed in multiple counterparts,
each of which shall be deemed an original. Any executed counterpart returned by
facsimile shall be deemed an original executed counterpart.

(h)        No Third-Party Beneficiaries. Unless specifically provided herein,
the provisions of this Agreement are for the sole benefit of the parties to this
Agreement and are not intended to confer upon any person not a party to this
Agreement any rights hereunder.

 

5



--------------------------------------------------------------------------------

(i)        Terms and Construction. Each party has cooperated in the drafting and
preparation of this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against either party.

(j)        Admissions. Nothing in this Agreement is intended to be, or will be
deemed to be, an admission of liability by the Executive or the Company to each
other, or an admission that they or any of their agents, affiliates, or
employees have violated any state, federal or local statute, regulation or
ordinance or any principle of common law of any jurisdiction, or that they have
engaged in any wrongdoing towards each other.

(k)        Indemnification. The Executive shall continue to be eligible for
indemnification by the Company to the extent provided to other former executives
of the Company, as provided in the Company By-Laws as currently in effect, any
policy of insurance obtained by the Company or as may be required by Delaware
law.

(l)        Internal Revenue Code Section 409A. This Agreement is intended to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and shall be interpreted and construed
consistently with such intent. Payments made under this Agreement are also
intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
Regulations Section 1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury Regulation Section 1.409A-1(b)(4), and for this purpose each payment
shall be considered a separate payment. In the event the terms of this Agreement
would subject Executive to taxes or penalties under Section 409A of the Code
(“409A Penalties”), the Company and the Executive shall cooperate diligently to
amend the terms of this Agreement to avoid such 409A Penalties, to the extent
possible, including but not limited to accelerating or deferring any payments
called for under this Agreement. To the extent any amounts under this Agreement
are payable by reference to the Executive’s “termination of employment,” such
term shall be deemed to reference to the Executive’s “separation from service,”
within the meaning of Section 409A of the Code. Notwithstanding any other
provision in this Agreement, if the Executive is a “specified employee,” as
defined in Section 409A of the Code, as of the date of Executive’s separation
from service, then to the extent any amount payable to the Executive
(i) constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, (ii) is payable upon the Executive’s
separation from service and (iii) under the terms of this Agreement would be
payable prior to the six-month anniversary of the Executive’s separation from
service, such payment shall be delayed until the earlier to occur of (a) the
six-month anniversary of the separation from service and (b) the date of
Executive’s death.

IN WITNESS WHEREOF, this Separation Agreement and General Release has been duly
executed as of the Effective Date.

 

/s/ Michael Marino     /s/ Stephen W. Beard Michael Marino     Heidrick &
Struggles International, Inc.     By:    Stephen W. Beard     Title:    General
Counsel

 

6



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE AND WAIVER

1.        This document (the “Release”) is attached to, is incorporated into,
and forms a part of, a Separation Agreement and General Release (“Release”),
dated December 31, 2017 (the “Agreement”) by and between Heidrick & Struggles
International, Inc. (the “Company”) and Michael Marino (the “Executive”). Except
for (i) a Claim (as defined below) based upon a breach of the Agreement, (ii) a
Claim which is expressly preserved by the Agreement, (iii) a Claim duly filed
pursuant to the group welfare and retirement plans of the Company, or (iv) a
Claim filed pursuant to any policy of liability insurance or the Company’s
By-Laws, the Executive, on behalf of himself and the other Executive Releasors
(as defined below), releases and forever discharges the Company and the other
Company Releasees (as defined below) from any and all Claims which the Executive
now has or claims, or might hereafter have or claim, whether known or unknown,
suspected or unsuspected (or the other Executive Releasors may have, to the
extent that it is derived from a Claim which the Executive may have), against
the Company Releasees based upon or arising out of any matter or thing
whatsoever, from the beginning of time to the date affixed beneath the
Executive’s signature on this General Release and Waiver and shall include,
without limitation, Claims (other than those specifically excepted above)
arising out of or related to the Letter Agreement dated November 17, 2016,
Claims arising out of or related to the Executive’s employment with or
separation of employment from the Company, and Claims arising under (or alleged
to have arisen under) (a) the Age Discrimination in Employment Act of 1967, as
amended; (b) Title VII of the Civil Rights Act of 1964, as amended; (c) The
Civil Rights Act of 1991; (d) Section 1981 through 1988 of Title 42 of the
United States Code, as amended; (e) the Employee Retirement Income Security Act
of 1974, as amended; (f) The Immigration Reform Control Act, as amended; (g) The
Americans with Disabilities Act of 1990, as amended; (h) The National Labor
Relations Act, as amended; (i) The Occupational Safety and Health Act, as
amended; (j) The Family and Medical Leave Act of 1993, as amended; (k) any state
or local anti-discrimination law; (l) any allegation of defamation, intentional
or negligent infliction of emotional distress, workplace harassment or
discrimination, retaliation, whistleblowing, invasion of privacy, violation of
public policy, negligence or any other tort; (m) any allegation of a breach of
any contract of employment, express or implied, or of a violation of any Company
policy or procedure (including the MSPP), of the provisions of the Constitution
of the United States or the constitution of any state, or of any other law,
rule, regulation or ordinance pertaining to employment and/or the termination of
employment; and/or (n) any other statutory or common law cause of action; or
(o) any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.

2.        The Executive further represents that, except as set forth in the
following sentence, the Executive has not, and never will, institute against the
Company or any of the Company Releasees any action or other proceeding in any
court, administrative agency, or other tribunal of the United States, any State
thereof or any foreign jurisdiction, with respect to any Claim or cause of
action of any type, other than as provided under (i), (ii), (iii) or (iv) above,
arising or which may have existed at any time prior to the effective date of the
Agreement. Excluded from this covenant not to sue are any claims that by law
cannot be waived, including but not limited to the right to participate in an
investigation conducted by certain government agencies. The Executive is,
however, waiving the Executive’s right to any monetary recovery should any such
agency (including but not limited to the Equal Employment Opportunity
Commission) pursue any claims on the Executive’s behalf.

 

7



--------------------------------------------------------------------------------

3.        Executive acknowledges that he has reported all hours worked as of the
date of this Release and that he has received all compensation to which he may
be entitled. He represents that he is not aware of any facts on which a claim
under the Fair Labor Standards Act, the Attorney Fees in Wage Action Act, or
under applicable state minimum wage or wage payment laws, could be brought.

4.        Executive represents that he has not assigned or otherwise transferred
to any party any claim that is being released pursuant to this Release.

5.        For purposes of this Release, the terms set forth below shall have the
following meanings:

(a)        The term “Agreement” shall include the Agreement and the Exhibits
thereto.

(b)        The term “Claims” shall include any and all rights, claims, demands,
debts, dues, sums of money, accounts, attorneys’ fees, experts’ fees,
complaints, judgments, executions, actions and causes of action of any nature
whatsoever, cognizable at law or equity.

(c)        The term “Company Releasees” shall include the Company and its
affiliates and their current, former and future officers, directors, trustees,
members, employees, partners, assigns and administrators and fiduciaries under
any employee benefit plan of the Company and of any affiliate, and insurers, and
their predecessors and successors.

(d)        The term “Executive Releasors” shall include the Executive, and the
Executive’s family, heirs, executors, representatives, agents, insurers,
administrators, successors, assigns, and any other person claiming through the
Executive.

6.        The Executive acknowledges that: (a) the Executive has read and
understands this Release and the Agreement in their entirety; (b) the payments
and other benefits provided to the Executive under the Agreement exceed the
nature and scope of that to which the Executive would otherwise have been
entitled to receive from the Company; (c) the Executive has been advised in
writing to consult with an attorney about this Release and the Agreement before
signing and has had ample opportunity to do so; (d) the Executive has been given
twenty-one (21) days to consider this Release and the Agreement before signing;
(e) the Executive has the right to revoke this Release in full within seven
(7) calendar days of signing it by providing written notice to the Company per
the notice provisions of Section 14(d) of the Agreement, and that this Release
shall not become effective until that seven-day revocation period has expired;
and (f) the Executive enters into this Release knowingly and voluntarily,
without duress or reservation of any kind, and after having given the matter
full and careful consideration.

*    *    *    *

 

      /s/ Michael Marino       Michael Marino

 

8